Exhibit 10.10
CHANGE IN TERMS AGREEMENT


 
Principal
$1,700,000.00
 Loan Date
09-30-2009
Maturity
05-01-2005
Loan No
100012004
Call / Coll
Account
100012003
Officer
DLD
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 
 

Borrower: 
Paneltech International, LLC
2999 John Stevens Way
Hoquiam.WA 98550
Lender: 
ShoreBank Pacific
Main Branch203
Howerton Way SE; PO Box 400ll
waco, WA 98624 (360)642-1166

 

Principal Amount: $1,700,000.00       Date of Agreement: September 30, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS. Revolving Line of Credit in the original
amount of $500,000.00 as evidenced by that certain Promissory Note and Related
Documents dated January 19, 2001; as amended and increased by Change in Terms
and currently maturing September 30, 2009 and in the amount of $1,700,000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1)  Maturity date of Loan and Related Documents is extended to November 30,
2009;
 
2)  The interest rate of the Loan is changed to the ShoreBank Pacific Prime Rate
with a rate of 3.75% plus a Margin of 1.75% for an initial rate of 5.50%;
 
3)  A renewal fee of $1,000.00 will be due upon execution of this Agreement.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing beiow acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
FEE PAYMENT. BORROWER AGREES TO PAY FEE BY ONE OF THE FOLLOWING METHODS:
 
1)    By check to be returned with the executed Change in Terms or
 
2)    By authorizing charge to designated ShoreBank Pacific checking account
#_________, or
3)    By authorizing charge to ShoreBank Pacific line of credit #_______________


 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:    
 
 
 
    PANELTECH INTERNATIONAL, LLC           By:           Leroy D. Nott,
President of Paneltech International, LLC                 X      X     Leroy D.
Nott, individually     Ronald H. Iff, Individually           X           Scott
D. Oimstead, Individually                

 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 